                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE
______________________________________________________________________________

KAYLA GORE; JAMIE COMBS; L.G.;           )
and K.N.,                                )
                                         )
                Plaintiffs,              )
                                         )
        v.                               ) No. 3:19-cv-00328
                                         )
WILLIAM BYRON LEE, in his official       )
capacity as Governor of the State of     ) Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her      ) Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the )
Tennessee Department of Health,          )
                                         )
                Defendants.              )
______________________________________________________________________________

            DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF
                   SUPPLEMENTAL AUTHORITY (DOC. 102)
______________________________________________________________________________

       Defendants respectfully submit their response to Plaintiffs’ Notice of Supplemental

Authority (Doc. 102) regarding Ray v. McCloud, Case No. 2:18-cv-00272, Slip Op. (S.D. Ohio

Dec. 16, 2020).

       In Ray, the district court granted summary judgment to four transgender plaintiffs who had

challenged on substantive due process and equal protection grounds Ohio’s policy of not allowing

transgender individuals to change the sex marker on their birth certificates—a policy that was a

reversal of the State’s previous policy of allowing such changes. Id. For several reasons, the Ray

opinion does not help Plaintiffs in this case.

       First, the Ray court’s substantive due process ruling rested on the same legal errors as its

earlier decision denying Ohio’s motion to dismiss. As Defendants already explained in their

Response to Plaintiffs’ Motion for Summary Judgment (Doc. 85), the district court improperly




   Case 3:19-cv-00328 Document 103 Filed 01/07/21 Page 1 of 5 PageID #: 2572
extended Bloch v. Ribar, 156 F.3d 673 (6th Cir. 1998), and Kallstrom v. City of Columbus, 136

F.3d 1055 (6th Cir. 1998), by applying them to factual circumstances that do not implicate the

narrow fundamental liberty interests in bodily integrity and sexual privacy. The district court

doubled down on that mistake in granting summary judgment.

        Second, the Ray court concluded that the plaintiffs had established a violation of their

substantive due process rights based in part on the specific factual record that existed in that case.

But that factual record is materially distinguishable from the one here. In Ray, a co-worker of one

of the plaintiffs “threatened to ‘beat [her] ass] if she used a woman’s restroom.” Ray, Case No.

2:18-cv-00272, Slip Op., at 10 (S.D. Ohio Dec. 16, 2020). Here, by contrast, Plaintiffs have not

shown that disclosure of their transgender status has caused or would cause any concrete and

specific threats of bodily harm. See Doc. 85, Page ID # 980-81.

        Third, the Ray court’s conclusion that Ohio could not satisfy the applicable level of scrutiny

turned on the fact that Ohio previously permitted the sex marker on Ohio birth certificates to be

changed but then subsequently reversed course. The court found the “idea that the State of Ohio

has a true interest in maintaining historically accurate records . . . undermined by the fact that Ohio

permitted transgender people to change the sex marker on their birth certificates until 2016.” Ray,

Case No. 2:18-cv-00272, Slip Op., at 24 (S.D. Ohio Dec. 16, 2020). Unlike Ohio, Tennessee has

never permitted changes to the sex marker on Tennessee birth certificates except in those rare

instances in which a child’s sex is initially unknown or undetermined. And the record in this case

clearly establishes the important interests served by Tennessee’s accurate recordation of a child’s

sex at the time of birth.

        Fourth, the Ray court’s ruling on the plaintiffs’ equal protection claim was flawed in at

least two respects. The court erroneously concluded that the threshold requirement of unequal



                                                  2

   Case 3:19-cv-00328 Document 103 Filed 01/07/21 Page 2 of 5 PageID #: 2573
treatment was met by surmising that the plaintiffs were “similarly situated to people who are

allowed to change their accurately recorded birth parents or name.” Ray, Case No. 2:18-cv-00272,

Slip Op., at 17 (S.D. Ohio Dec. 16, 2020). But persons who wish to change their sex designation

are not similarly situated to persons who wish to change the parents or name listed on their birth

certificates. And neither cisgender nor transgender persons are allowed to change the sex

designation on a Tennessee birth certificate unless it was erroneously recorded at birth. Plaintiffs

seek not equal treatment, but more favorable treatment.1 The Ray court also erred in deeming

transgender persons a quasi-suspect group. Here, Plaintiffs’ own evidence demonstrates that

gender identity is not an immutable characteristic: their expert, Dr. Randi C. Ettner, admitted that

some persons have “detransitioned” by reverting back to living in the sex assigned to them at birth,

and that some individuals “don’t necessarily have a gender identity that they believe is entirely

male or entirely female.” See Doc. 87, Page ID # 1024-26 (referencing Ettner dep. 27, 116-118);

Doc. 88-3, Page ID # 1047, 1164-66.

       This Court should decline to follow the district court’s non-binding opinion in Ray and

grant summary judgment in favor of Defendants.

                                                       Respectfully Submitted,

                                                       s/ Dianna Baker Shew__________________
                                                       DIANNA BAKER SHEW BPR 012793
                                                       Senior Assistant Attorney General
                                                       (615) 532-1969
                                                       dianna.shew@ag.tn.gov

                                                       SARA E. SEDGWICK BPR 004336
                                                       Senior Assistant Attorney General
                                                       (615) 532-2589
                                                       sara.sedgwick@ag.tn.gov


1
  Indeed, Plaintiffs seek to be treated more favorably even than individuals who are allowed to
change the name on their birth certificates, in that they want to be relieved of the usual requirement
that a line be drawn through the amended item. See Doc. 61, Page ID # 434.
                                                  3

    Case 3:19-cv-00328 Document 103 Filed 01/07/21 Page 3 of 5 PageID #: 2574
                                        MATTHEW F. JONES BPR 025825
                                        Assistant Attorney General
                                        (615) 532-5817
                                        matt.jones@ag.tn.gov

                                        S. JAE LIM BPR 034764
                                        Assistant Attorney General
                                        (615) 532-2935
                                        Jae.Lim@ag.tn.gov

                                        P.O. Box 20207
                                        Nashville, TN 37202

                                        Counsel for the Defendants




                                    4

Case 3:19-cv-00328 Document 103 Filed 01/07/21 Page 4 of 5 PageID #: 2575
                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2021, I filed a true and correct copy of the foregoing

Defendants’ Response to Plaintiffs’ Notice of Supplemental Authority (Doc. 102) using the

Courts CM/ECF system and thereby served the following counsel of record:

                                                     John T. Winemiller (TN 021084)
                                                     MERCHANT & GOULD
                                                     9717 Cogdill Road, Suite 101
                                                     Knoxville, TN 37932
                                                     Phone: (865) 380-5960
                                                     Facsimile: (612) 332-9081
                                                     JWinemiller@merchantgould.com

 Gavin R. Villareal                                  Omar Gonzalez-Pagan
 Maddy Dwertman                                      LAMBDA LEGAL DEFENSE AND EDUCATION
 BAKER BOTTS L.L.P.                                  FUND, INC.
 98 San Jacinto Boulevard, Suite 1500                120 Wall Street, 19th Floor
 Austin, TX 78701-4078                               New York, NY 10005-3919
 Phone: (512) 322-2500                               Telephone: (212) 809-8585
 Facsimile: (512) 322-2501                           Facsimile: (212) 809-0055
 maddy.dwertman@bakerbotts.com                       ogonzalez-pagan@lambdalegal.org

 Brandt Thomas Roessler                              Tara L. Borelli
 BAKER BOTTS L.L.P.                                  LAMBDA LEGAL DEFENSE AND EDUCATION
 30 Rockefeller Plaza                                FUND, INC.
 New York, NY 10112-4498                             730 Peachtree Street NE, Suite 640
 Phone (212) 408-2500                                Atlanta, GA 30318-1210
 Facsimile: (212) 408-2501                           Telephone: (404) 897-1880
 brandt.roessler@bakerbotts.com                      Facsimile: (404) 897-1884
                                                     tborelli@lambdalegal.org

 Kathryn S. Christopherson                           Sasha Buchert
 BAKER BOTTS L.L.P.                                  LAMBDA LEGAL DEFENSE AND EDUCATION
 1001 Page Mill Rd., Bldg. One, Suite 200            FUND, INC.
 Palo Alto, CA 94304-1007                            1776 K Street NW, Suite 722
 Phone: (650) 739-7500                               Washington, DC 20006
 Facsimile: (650) 739-7699                           Telephone: (202) 804-6245
 kathryn.christopherson@bakerbotts.com               sbuchert@lambdalegal.org


                                                     s/ Dianna Baker Shew
                                                     Dianna Baker Shew



                                                 5

  Case 3:19-cv-00328 Document 103 Filed 01/07/21 Page 5 of 5 PageID #: 2576
